Citation Nr: 0432718	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO. 00-02 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for the residuals of a groin injury, including a left 
varicocele.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a back disability.  

(The separate issue of basic eligibility to receive improved 
pension benefits based upon countable annualized income is 
the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service in the U.S. Air Force from 
June 1951 to October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination by 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 2000, the appellant and his representative appeared 
at a hearing held at the RO before a Hearing Officer and 
explained their contentions.  A transcript of that hearing is 
of record.  The appellant had also requested a hearing before 
a traveling Veterans Law Judge, and this hearing was 
scheduled for September 14, 2004; however, on September 9, 
2004, the representative informed the RO that the appellant 
would be unable to appear at this hearing due to serious 
illness and requested that the Board proceed with its 
appellate review.  

The service medical records are currently unavailable.  The 
service department first informed VA in April 1991 that these 
records were missing after a search of the National Personnel 
Records Center (NPRC).  It was further reported at that time 
that the missing records may have been destroyed in a fire at 
the NPRC in 1972.  In September 1991, the NPRC further 
informed VA that a search of the Morning Reports for the 
appellant's squadron from September 1952 to February 1953 had 
disclosed no remarks pertaining to the appellant; and that 
specific information fully identifying the assigned 
organization (Group, Squad, Company, Unit, etc.) would be 
needed in order to conduct a further search for alternative 
sources of information.  

The service department informed VA in April 1995 that another 
search of the NPRC had failed to disclose the fire-related 
missing service medical records, and that the appellant must 
complete and return the enclosed NA Form 13055 (including 
information identifying the organizations to which the 
appellant was assigned at specific times) in order for a 
further search to be productive.  In June 1995, the RO 
forwarded the NA Form 13055 to the appellant with a request 
that he complete and return it because the requested 
information would help the service department in locating his 
service medical records.  No response was ever received from 
the appellant.  

At the May 2000 hearing, the appellant testified that he 
injured his back and groin in July-August 1952 and was 
treated for these injuries at a medical clinic while serving 
on the flight line at Reese Air Force Base in Texas.  He did 
not specifically identify the organization to which he was 
assigned at that time.  Moreover, his DD Form 214, Report at 
Separation from the Armed Forces of the United States, 
indicated that he was attending a training course at Sheppard 
Air Force Base during July-August 1952.  

Another search of the NPRC was conducted in March 2001 but 
the appellant's service medical records were not found.  In 
May 2001, the RO again wrote to the appellant asking him to 
complete another enclosed NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  He was asked 
to supply the service department with the dates and places of 
alleged medical treatment or hospitalization in service, 
together with the complete identification of the military 
organization to which he was assigned at that time.  Finally, 
the RO told the appellant that, without this additional 
information, the Air Force would not be able to search for 
his records.  Once again, no response to this request for 
additional information was ever received from the appellant.  

In view of the several extensive searches for the appellant's 
service medical records already conducted by the service 
department, and in view of the appellant's repeated failure 
to cooperate in supplying additional information to assist in 
further searches, it does not appear to the Board that 
additional action by VA is required at this time regarding 
the missing service medical records.  See Dixon v. Derwinski, 
3 Vet. App. 261, 263-64 (1992).  The Board is of course aware 
of its heightened obligation in cases involving missing 
service medical records to explain its findings and 
conclusions and to consider carefully the benefit-of-the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  .  

2.  Service connection for the residuals of a groin injury to 
include a left varicocele was previously denied by unappealed 
rating action dated in August 1995.  

3.  Service connection for a back disability was previously 
denied by unappealed rating action in August 1995.  

4. The evidence received since the August 1995 rating 
decision is cumulative or redundant of the evidence 
previously considered, or is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim seeking service connection for the residuals of a groin 
injury, including a left varicocele, or the claim seeking 
service connection for a back disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim seeking service connection for a residuals of groin 
injury, including a left varicocele.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

2.  New and material evidence has not been received to reopen 
the claim seeking service connection for a back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA are applicable to the present appeal 
involving the appellant's attempts to reopen two previously 
denied claims.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.  

The record reflects that through various letters, the 
statements of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated February 3, 1998, May 22 and 
September 25, 2003.  In the latter letter, the RO 
specifically informed the appellant of the current status of 
his claims and of the evidence already of record in support 
of those claims, and of what the evidence must show in order 
to support the claims.  The appellant was also asked to 
inform the RO of any additional evidence or information which 
he though would support his claims, so that the RO could 
attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  As discussed above, 
the RO has also provided all indicated notice with respect to 
the information required from the veteran to enable the RO to 
undertake further development to obtain missing service 
medical records.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant has indicated that there are no relevant 
postservice medical treatment records which are currently 
available and which are not already of record.  Some such 
private medical records dating from 1950's have proven to be 
no longer available due to the death or retirement of the 
physicians in question.  As discussed above, the RO has also 
undertaken all indicated development to obtain service 
medical records.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issues were initially 
adjudicated by the RO in June 1998, long before the enactment 
of the VCAA in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claims were last 
adjudicated in September 2003 after the final VCAA letter was 
issued in May 2003 without response from the appellant or his 
representative.  There is no indication or reason to believe 
that the ultimate decision of the RO on the merits of these 
claims would have been different had initial adjudication 
been preceded by complete VCAA notification and development.  
In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection for a back disability was previously 
denied by unappealed rating actions dated in November 1991, 
February 1993, and August 1995; and service connection for 
the residuals of a groin injury, to include a left 
varicocele, was previously denied by unappealed rating action 
dated in August 1995.  The evidence of record in August 1995 
established that the appellant was currently diagnosed with a 
left varicocele and with chronic lumbosacral strain, both of 
which he attributed to injuries sustained while serving on 
active duty in the early 1950's.  This claimed nexus to 
service was not documented by the service medical records, 
which were missing, or by any other competent medical 
evidence.  Moreover, the appellant had suffered significant 
additional injuries in 1990, including another back injury, 
which had left him totally disabled and unable to work.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  The appellant's present claims to reopen were received 
in 1997, so this amendment does not apply to this case.  

The present attempts to reopen the claims seeking service 
connection for a groin injury/left varicocele and for a back 
disability were filed in November 1997.  On a VA general 
medical examination of the appellant in February 1998, X-ray 
studies demonstrated for the first time the presence of 
arthritis in the thoracolumbar and lumbosacral spines, and 
the diagnosis of lumbosacral strain was continued as well.  
This was many years after service, and, in view of the normal 
results obtained on earlier x-ray studies of the lumbar spine 
in April 1991, a nexus to service for spinal arthritis is not 
presented by this VA examination report, which otherwise is 
merely cumulative of earlier evidence of chronic lumbosacral 
strain.  

Extensive medical evidence utilized by the SSA in its 
favorable 1993 determination of the appellant's claim with 
that agency was received in October 1998, but this duplicated 
medical evidence previously of record and already considered 
by VA.  

The appellant testified at the March 2000 hearing concerning 
the circumstances in which he sustained the alleged groin and 
back injuries in service, but this was cumulative of his 
previous contentions.  He referred to postservice treatments 
by his family physician, Dr. [redacted], from 1953 to 1959, who 
allegedly told him that he had a varicose vein in his groin.  
He admitted that X-rays and a medical examination in Miami in 
about 1954 disclosed no relevant findings concerning his back 
complaints at that time.  The appellant testified that he 
mainly self-treated his groin and back problems from 1954 
until 1990, when he was injured on the job.  He did not have 
any service medical records in his possession.  

In March 2002, Dr.[redacted]'s son wrote to say that his 
deceased father's medical records were no longer available; 
that his deceased brother's medical records extended back no 
further than 1988 and did not reflect any treatments of the 
appellant from 1988 to 1995; and that his own medical records 
dating back to 1990 did not show any visits by the appellant.  

A medical report by D. Weiss, D.O. dated in March 2000 refers 
to many of the appellant's current medical problems, 
including a clinical impression of arthritis of the lumbar 
spine without X-ray confirmation.  

Much of the evidence received since August 1995 either 
duplicates or is cumulative of evidence previously of record; 
or is concerned with other medical problems of the appellant.  
The February 1998 X-ray evidence of spinal arthritis does not 
suggest the presence of arthritis within one year of service 
or other wise provide a nexus between that condition and 
service, especially in view of the earlier negative X-ray 
findings in April 1991.  The appellant's testimony at the 
March 2000 hearing adds nothing significant to his prior 
contentions.  It is unfortunate that the service medical 
records are currently unavailable, but every effort has been 
made to find them or to develop alternative sources of 
information.  However, the appellant has not cooperated in 
this task, and nothing further can be accomplished at the 
present time.  

The new evidence received since August 1995, even when 
considered in combination with evidence previously of record, 
still does not reflect competent medical evidence of a nexus 
between either the appellant's currently diagnosed groin/left 
varicocele condition, or his current back disability, and any 
event in service.  Accordingly, the Board has concluded that 
this new evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
at issue in this appeal.  In the absence of new and material 
evidence, these claims will not be reopened at the present 
time.  



							(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, reopening 
of the claims seeking service connection for residuals of a 
groin injury, including a left varicocele, and for a back 
disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



